DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 24 and 25, it is suggested that the preambles of both of these claims be changed to something to the effect of -- A lock attachable to an exposed outside surface a storage body, the storage body having an inside surface opposing the exposed outside surface, the inside surface defining a portion of a volume to which the lock  provides selective access, the lock comprising--, for clarity. 
In claims 24 and 25, it is unclear exactly what element “and configured to extend…” is referring to in the context of the claim language. 
 provides selective access--, for clarity.
In claims 24 and 25, the phrase “a latch positioned within… and the opened orientation” is unclear and not fully understood in that it is unclear how, in what way, and by what means such a function occurs and for what functional purpose, in the context of the claimed invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gokeebay, US Patent Application Publication 2007/0277571 A1.  A lock .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Gokeebay.  Note the above 102 rejection.
Regarding claim 24, Gokeeby provides essentially all of the claim limitations, including a lock comprising a housing assembly defining a cavity, the housing including a body having a bottom surface mounted to an external surface of a volume to be protected, a keypad including the digits 6, 7, 8, 9, or 0 attached to the housing assembly; an actuatable lock assembly associated with the housing, 
Gokeebay does not explicitly show the keypad excluding at least one of the digits 6, 7, 8, 9, or 0, as claimed.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Gokeebay in such a manner, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.  Such a modification is not critical to the design and would have produced no unexpected results. 

Response to Arguments
9.	Applicant's arguments filed 2/21/22 have been fully considered but they are not persuasive.
Applicant argues that the latch of the present invention is mounted inside the housing and the housing is intended to be positioned on the outside surface of a storage body, as opposed to on an inside surface of the storage body.  The examiner has clarified the rejection to identify elements of the latch being defined in paragraph [0053] of the disclosure of the applied art, where such elements are located within the housing.  Thus, this limitation is at least broadly met by the applied art. 

Conclusion
This action is non-final.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675